STURGIS, Chief Judge
(concurring specially).
I concur, and also take note of the fact that the order was entered pursuant to a stipulation between counsel for appellant and the state attorney of the judicial circuit from which the appeal emanates.
The Attorney General is the official exclusively charged with representing the state in criminal appeals and he alone has authority to make an agreement or stipulation on the part of the state as an incident to such appeals, the same being subject, always, to the approval of the court. While a friendly rapport should and doubtless does exist in most instances between the several state attorneys and the office of the Attorney General, it is obvious that the former should refrain from voluntarily assuming powers that properly belong to the Attorney General. Too many cooks spoil the broth.
Criminal appeals are entitled to a preferential position on the docket and it is our duty to see that they are handled with appropriate dispatch. This court under the law looks to the office of the Attorney General as the responsible agency in such appeals and that office is entitled, therefore, to be dealt with in such manner as to make its operation efficient, its responsibility definite, and its accountability certain.